SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

387
TP 12-02089
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF KEITH BRYANT, PETITIONER,

                     V                                              ORDER

D. VENETTAZZI, ACTING DIRECTOR, SPECIAL HOUSING,
RESPONDENT.


KEITH BRYANT, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered October 15, 2012) to review a determination of
respondent. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court